HENRIOD, Justice.
Appeal from a judgment awarding plaintiff a divorce. Affirmed. Costs to plaintiff.
The principal error assigned here is that the evidence did not warrant a finding of cruelty, but only one of incompatibility, which latter fact is not grounds for divorce. Examination of the record indicates clearly that if the trial court believed the evidence adduced by plaintiff, a finding of cruelty was not unsupported by substantial competent evidence.
*163Other errors assigned pertain to matters which were not germane to the finding of cruelty, and the assertion that the property settlement was inequitable does not appear meritorious to us.
There is no need to launder the domestic linen of the litigants by documentation here, for those unconcerned to read, and we therefore do not abstract the facts claimed by either, using such space, rather, to suggest that if for no other reason, the interests of the children involved well might merit another look at the situation by the interested parties, to determine if, perchance, a reconciliation conceivably could be effected.
McDonough, c. j., and crockett, WADE and WORTHEN, JJ., concur.